            Case 1:20-cv-00802-RDB Document 30 Filed 03/11/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

HARLEYSVILLE WORCESTER                       *
INSURANCE COMPANY as subrogee of
BARBARA FORD,                                *

       Plaintiff,                            *

v.                                           *       CASE NO.: 1:20-cv-00802-RDB

AIR VENT, INC., et al.,                      *

       Defendants.                           *

*      *        *     *    *    *    *    *   *    *    *                          *      *    *
                    CONSENT MOTION FOR ENLARGEMENT OF TIME
                           TO RESPOND TO COMPLAINT

       Defendant Powermax Electric Co., LTD., Guandong (“Powermax”), by and through

undersigned counsel, Kiernan Trebach LLP, and with the consent of Plaintiff Harleysville

Worcester Insurance Company as subrogee of Barbara Ford, hereby files this consent motion for

an enlargement of time to March 19, 2021, to respond to the Amended Complaint (“Complaint”)

in the above-captioned matter. The grounds for this motion are set forth below.

       1.       On March 30, 2020, Plaintiff initiated this proceeding by filing a Complaint, with

the Summons issued on March 31, 2020.

       2.       On June 15, 2020, this Court entered an Order staying this case until Plaintiff

notified the Court of successful service under the Hague Convention.

       3.       On July 27, 2020, Plaintiff filed an Amended Complaint, and on July 30, 2020 the

Court issued another Summons to Powermax.

       4.       On or about February 1, 2021, Plaintiff served Powermax with the Amended

Complaint.
               Case 1:20-cv-00802-RDB Document 30 Filed 03/11/21 Page 2 of 3



          5.       Undersigned counsel was just retained on this matter and this Defendant is located

in China, therefore additional time—i.e. until March 19, 2021— is required for undersigned

counsel to complete his review of the pertinent facts and determine the proper response.

          6.       Nothing herein should be construed as a waiver of any defenses or objections by

Powermax, including its objections to the exercise of personal jurisdiction in this matter.

          7.       Counsel for the Plaintiff consents to this enlargement of time.

          8.       This Motion is not made for purposes of delay and as the case is currently stayed

with no trial date or scheduling order in place, no party will be prejudiced by the relief sought

herein.

          WHEREFORE, for the foregoing reasons, Defendant Powermax Electric Co., LTD.,

Guandong respectfully request that the Court grant this Consent Motion and permit it to respond

to the Complaint on or before March 19, 2021.



          DATED this 11th day of March, 2021.



                                                 Respectfully submitted,

                                                 /s/ William H. White Jr.
                                                 William H. White Jr. (#13969)
                                                 Jeremy C. Huang (#18193)
                                                 Kiernan Trebach LLP
                                                 1233 20th Street NW, 8th Floor
                                                 Washington, D.C. 20036
                                                 (202) 712-7000
                                                 wwhite@kiernantrebach.com
                                                 jhuang@kiernantrebach.com
                                                 Attorneys for Defendant Powermax
                                                 Electric Co., LTD., Guandong



                                                    2
         Case 1:20-cv-00802-RDB Document 30 Filed 03/11/21 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 11th day of March, 2021, a copy of the foregoing Consent

Motion to Enlarge Time to Respond to Complaint was served and filed through the Court’s

CM/ECF system on:

Craig K. Ronald
Six East Mulberry Street
Baltimore, MD 21202
Counsel for Plaintiff

Mark C. Cavanaugh
1880 John F. Kennedy Boulevard
Suite 1400
Philadelphia, PA 19103
Counsel for Plaintiff


                                        /s/ Jeremy C. Huang
                                        Jeremy C. Huang




                                           3
